Case: 11-60056     Document: 00511731653         Page: 1     Date Filed: 01/20/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         January 20, 2012
                                     No. 11-60056
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

LABINOT KURTAJ,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A099 653 543


Before HIGGINBOTHAM, DAVIS, and ELROD, Circuit Judges.
PER CURIAM:*
        Labinot Kurtaj petitions for review of the Board of Immigration Appeals’s
(BIA’s) decision denying his motion to reopen his immigration proceedings. We
review for an abuse of discretion. Panjwani v. Gonzales, 401 F.3d 626, 632 (5th
Cir. 2005). Kurtaj’s original requests for asylum, withholding of removal, and
protection under the Convention Against Torture (CAT) had been denied based
on a determination that threats Kurtaj received after witnessing an
assassination were not politically motivated and, additionally, that he was not

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-60056      Document: 00511731653   Page: 2   Date Filed: 01/20/2012

                                  No. 11-60056

persecuted on account of his membership in a particular social group. Kurtaj did
not petition this court for review of the BIA’s affirmance of the immigration
judge’s opinion ordering his removal.
      In his subsequent, untimely motion to reopen, Kurtaj argued that new and
material evidence of changed country conditions in Kosovo entitled him to the
previously requested relief and excepted him from the limitations period for
filing such motions. See 8 C.F.R. § 1003.2(c)(3)(ii). Kurtaj bases his entitlement
to asylum on allegations that he was persecuted in the past, and is subject to a
well-founded fear of persecution, on account of his membership in the
Democratic League of Kosovo (LDK) and his membership in the particular social
group of persons who have witnessed political assassinations. See Lopez-Gomez
v. Ashcroft, 263 F.3d 442, 444-45 (5th Cir. 2001). The new evidence adduced,
however, was not material to the issue whether Kurtaj was specifically targeted
for persecution on account of his membership in the LDK. See Zhao v. Gonzales,
404 F.3d 295, 307 (5th Cir. 2005). Similarly, the new evidence did not support
a determination that he faced persecution on account of his membership in a
particular social group. See id. Having failed to satisfy the requirements for
asylum, he also failed to satisfy the requirements for withholding of removal
under the Immigration and Nationality Act. See Efe v. Ashcroft, 293 F.3d 899,
906 (5th Cir. 2002).
      Finally, regarding his CAT claim, the BIA did not abuse its discretion in
determining that Kurtaj’s new evidence was immaterial to the issue whether it
was more likely than not that he would be tortured if removed to Kosovo. See
8 C.F.R. § 1208.16(c)(2); Efe, 293 F.3d at 907. In light of the foregoing, the BIA
did not abuse its discretion in denying Kurtaj’s motion to reopen his removal
proceedings. See Panjwani, 401 F.3d at 632.
      PETITION DENIED.




                                        2